      Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 HEATHER L. SANFORD,

         Plaintiff,
                                                CIVIL ACTION FILE NO.
 v.                                             1:20-cv-00712-AT-LTW

 RUBIN LUBLIN, LLC,

         Defendant.

                          MAGISTRATE JUDGE’S ORDER

        The above-styled case is currently before the Court on a Motion to Dismiss

[Doc. 16] filed pursuant to Federal Rule of Civil Procedure 12(b)(6) by Defendant

Rubin Lublin, LLC. Defendant moves to dismiss the Amended Complaint [Doc. 13]

filed by Plaintiff Heather L. Sanford. The Amended Complaint, which is the operative

pleading in this case, was filed by Plaintiff on June 1, 2020. [Id.]. Also pending is

Plaintiff’s Motion [Doc. 19] for Leave to File Amendments to the Amended Complaint.

I.      BACKGROUND

        Plaintiff Heather Sanford asserts in her Amended Complaint that she was

employed by Defendant Rubin Lublin for approximately eight months from mid-2018

until February 20, 2019. [Doc. 13 ¶¶ 9, 10, 29]. Plaintiff Sanford worked as a

Foreclosure Specialist and was thirty-eight years old at the time of her termination. [Id.
   Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 2 of 9




¶ 9]. In the third week of January 2019, Plaintiff informed her supervising attorney

Michael Barringer that “she struggled with mental illness,” that “her mental illness

resulted in her having anxiety and that she was experiencing anxiety” as a result of an

increased workload. [Id. ¶¶ 11, 14, 15]. Barringer intently listened to Plaintiff’s

concerns and a few days later, she was informed that her additional duties were to be

allocated to another coworker. [Id. ¶¶ 19, 20].

      Less than a week later, on or around January 29, 2019, Plaintiff explained to her

Human Resources Manager Debra Goodhines that she had a mental illness and that she

was experiencing symptoms of premature menopause. [Doc. 13 ¶¶ 21-23]. Plaintiff

and Goodhines had a conversation about emotions and Plaintiff allegedly “looked

therein to Goodhines for support and accommodation.” [Id. ¶¶ 24-25]. Goodhines

informed Plaintiff that everything was fine, Plaintiff’s performance was satisfactory,

and Plaintiff’s two supervisors were pleased with her work. [Id. ¶¶ 26-28].

      A few weeks later, on or about February 20, 2019, Plaintiff Sanford met with

Goodhines and Barringer. Goodhines informed Plaintiff that she had violated the

company’s Code of Conduct. [Doc. 13 ¶¶ 29-31]. Goodhines read a written statement

reciting the policy and the company’s expectations moving forward. Goodhines also

informed Plaintiff that the main issues had begun around October 2018 and continued

to the date of the meeting. [Id. ¶¶ 32-36]. Plaintiff asked why she was receiving



                                          2
    Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 3 of 9




feedback four months later and Barringer stated he felt it was an isolated incident. [Id.

¶¶ 37, 38]. Goodhines stated that Plaintiff “was merely too emotional, and that this

was the primary reason [she] was being put on report.” [Id. ¶ 39]. Plaintiff “asked

Goodhines to clarify what ‘too emotional’ meant.” [Id. ¶ 40]. Goodhines also stated

that Plaintiff was “disrespectful to her once during a conversation because [Plaintiff]

looked down at her feet.” [Id. ¶ 41]. In addition, Goodhines stated that Plaintiff’s

emotional state was inappropriate, impaired productivity, lowered others’ morale, and

affected their productivity. [Id. ¶¶ 43, 46]. Plaintiff asked numerous questions about

the infractions she allegedly committed. During this time, Goodhines excused herself

from the meeting. [Id. ¶¶ 42, 47]. Goodhines returned shortly thereafter and informed

Plaintiff that she was terminated effective immediately. [Id. ¶ 48].

      Based on these factual allegations, Plaintiff Sanford asserts claims against

Defendant Rubin Lublin based on the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101, et seq., as amended (“ADA”). [Doc. 13 ¶¶ 72-120]. In Count I of her

Amended Complaint (titled “Regarded As Discrimination”), Plaintiff alleges that

Defendant terminated her employment because it regarded her as disabled in violation

of the ADA. [Id., ¶¶ 72-76]. Plaintiff’s ADA claim in Count II (titled “Disability

Discrimination”) alleges that Defendant terminated her employment and failed to

provide a reasonable accommodation based on her disability. [Id., ¶¶ 77-88]. In Count



                                           3
      Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 4 of 9




III (titled “Record of Disability Discrimination”), Plaintiff alleges Defendant violated

the ADA by terminating her employment based on a record of disability. [Id., ¶¶ 89-

92]. Plaintiff’s ADA claim in Count IV (titled “Discrimination Based on the Failure

to Reasonably Accommodate”) alleges that Defendant denied her a requested

accommodation and refused to enter into the required interactive process. [Id., ¶¶ 93-

103]. In Count V (titled “Retaliation Because of Protected Activity”), Plaintiff alleges

that Defendant retaliated against Plaintiff by denying her a requested accommodation,

refusing to engage in the interactive process, and terminating her employment. [Id., ¶¶

104-10]. Plaintiff asserts her final claim in Count VI (titled “Declaratory Judgment”)

for declaratory relief and an injunction. [Id., ¶¶ 111-20].

II.     Plaintiff’s Motion to Amend

        Defendant, as previously noted, has filed a Motion [Doc. 16] to Dismiss

Plaintiff’s Amended Complaint [Doc. 13]. Plaintiff has filed both a response [Doc. 18]

in opposition to Defendant’s motion as well as a Motion [Doc. 19] to Amend wherein

Plaintiff seeks leave to file amendments to the Amended Complaint. Defendant has

not filed a response in opposition to Plaintiff’s Motion to Amend.

        Rule 15(a) of the Federal Rules of Civil Procedure provides, “A party may

amend its pleading once as a matter of course within: (A) 21 days after serving it, or

(B) . . . 21 days after service of a responsive pleading or 21 days after service of a



                                            4
    Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 5 of 9




motion under Rule 12(b), (e), or (f), whichever is earlier. (2) . . . In all other cases, a

party may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(1), (2). In the present case, because Plaintiff has

already amended the Complaint and Defendant has not granted written consent to file

a second amended complaint, the Court’s leave is necessary. Rule 15(a)(2) provides,

“[L]eave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      The court has discretion to deny a plaintiff’s motion to amend, but it must

provide a substantial basis for such a denial. Shipner v. Eastern Air Lines, Inc., 868

F.2d 401, 407 (11th Cir. 1989) (policy embodied in Federal Rules of Civil Procedure

favors liberality of amendments). The Supreme Court and the Eleventh Circuit have

enumerated factors that permit the denial of a motion to amend. These factors include

undue prejudice to the opposing party, undue delay, bad faith on the part of the movant,

futility of the motion, or repeated failure to cure deficiencies by previous amendments.

Foman v. Davis, 371 U.S. 178, 182 (1962); Equity Lifestyle Props., Inc. v. Florida

Mowing and Landscape Service, Inc., 556 F.3d 1232, 1241 (11th Cir. 2009).

      Plaintiff Sanford’s claims are brought pursuant to the ADA which prohibits

covered employers from discriminating based upon the physical or mental impairments

of a qualified individual with a disability. 42 U.S.C. § 12112. To establish a prima

facie case of discrimination under the ADA, Plaintiff must show: (1) she is disabled;



                                            5
    Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 6 of 9




(2) she is a qualified individual; and (3) she was subjected to unlawful discrimination

because of her disability. Batson v. Salvation Army, 897 F.3d 1320, 1326 (11th Cir.

2018). With regard to the first element, the plaintiff must allege that she has a disability

as defined in the Act. Chapman v. U.S. Postal Service, 442 F. App’x 480, 484 (11th

Cir. 2011). Plaintiff must allege either: (1) that she has a physical or mental impairment

that substantially limits one or more of her major life activities; (2) that there is a record

of such an impairment; or (3) that she is regarded as having an impairment. 42 U.S.C.

§ 12102(3)(B); Hilburn v. Murata Elec. N. Am., Inc., 181 F.3d 1220, 1226 (11th Cir.

1999).

       In its Motion to Dismiss, Defendant argues inter alia that Plaintiff’s First

Amended Complaint should be dismissed because Plaintiff has failed to allege the

specific nature of her mental impairment. [Doc. 16-1 at 9-11]. Defendant asserts that

Plaintiff has not offered sufficient factual allegations showing she is a qualified

individual with a covered disability. [Id.]. In response, as previously noted, Plaintiff

has filed a Motion to Amend the Complaint.              [Doc. 19].     Plaintiff’s proposed

amendments include specific allegations of her mental impairments. [Doc. 19-1]. For

example, Plaintiff alleges that she has been diagnosed with post-traumatic stress

disorder (“PTSD”) by two physicians and that her documented history of PTSD goes

back six years. [Id. at 1-2]. Plaintiff also alleges that she has been diagnosed for three



                                              6
    Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 7 of 9




years with borderline personality disorder (“BPD”). [Id. at 2]. In addition, Plaintiff

alleges in the proposed amendments that PTSD and BPD affect her daily life and cause

symptoms such as strong anxiety. [Id. at 2-3].

      Defendant has not responded in opposition to Plaintiff’s Motion [Doc. 19] to

Amend. As a result, Defendant has not offered any reasons why Plaintiff’s proposed

amendments are not justified. The Court finds Plaintiff’s Motion to Amend should be

granted. There is no indication that Plaintiff has acted in bad faith and there have not

been repeated failures by Plaintiff to cure deficiencies as she has only filed one

amended complaint. The Court also finds that the amendments proposed by Plaintiff

will not result in undue prejudice to Defendant. In fact, the proposed amendments

provide greater detail and clarity with respect to Plaintiff’s alleged mental impairments

and allow Defendant to understand more easily Plaintiff’s claims. Furthermore, as

noted infra, Defendant will be permitted to file a motion to dismiss after Plaintiff has

filed a substituted amended complaint in its entirety. Granting Plaintiff’s Motion to

Amend also would not result in undue delay. This case is only ten months old and

discovery has not yet commenced. Finally, the Court cannot find at this stage of the

litigation that Plaintiff’s ADA claims are futile. For these reasons, Plaintiff’s Motion

[Doc. 19] for Leave to File Amendments to the Amended Complaint is GRANTED.




                                           7
       Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 8 of 9




         The Court finds, however, that the proposed amendments in their present form

are difficult to decipher because Plaintiff has only filed isolated paragraphs which she

seeks to insert into various places into the Amended Complaint. [Doc. 19-1]. The

Court, therefore, ORDERS Plaintiff to file a Second Amended Complaint in its

entirety within twenty-one (21) days of this Order. If upon reflection Plaintiff believes

that some of her counts as asserted in the Amended Complaint fail to state a claim upon

which relief can be granted, she should not reassert those in the Second Amended

Complaint. Plaintiff is advised that the Second Amended Complaint supersedes and

replaces her Amended Complaint [Doc. 13] as the operative pleading in this case. See

Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006)

(“An amended pleading supersedes the former pleading; the original pleading is

abandoned by the amendment, and is no longer a part of the pleader’s averments against

[her] adversary.”) (citation and internal quotation marks omitted).

III.     DEFENDANT’S MOTION TO DISMISS

         Because the Court finds that Plaintiff should be granted leave to file a Second

Amended Complaint, Defendant’s Motion [Doc. 16] to Dismiss Plaintiff’s Amended

Complaint is DENIED as MOOT. Moore v. Nationwide Advantage Mortg. Co., No.

1:16-CV-02757-LMM-RGV, 2016 WL 10998430, at *1 (N.D. Ga. Sept. 14, 2016);

Bradley v. DeKalb County, Ga., No. 1:10-CV-0218-TWT-GGB, 2010 WL 4639240,



                                            8
      Case 1:20-cv-00712-AT-LTW Document 26 Filed 12/28/20 Page 9 of 9




at *2 (N.D. Ga. May 17, 2010), adopted by 2010 WL 4638887, at *1 (N.D. Ga. Nov.

4, 2010) (“Defendants’ first motion to dismiss has been rendered moot by the filing of

Plaintiff’s Amended Complaint.”). Defendant, however, will be granted leave to renew

its motion to dismiss as necessary in response to Plaintiff’s Second Amended

Complaint.

IV.     CONCLUSION

        In sum, Plaintiff’s Motion [Doc. 19] for Leave to File Amendments to the

Amended Complaint is GRANTED. However, because the proposed amendments in

their present form are difficult to decipher, Plaintiff is ORDERED to file a Second

Amended Complaint in its entirety within twenty-one (21) days of this Order.1

Defendant shall answer or otherwise respond within twenty-one (21) days of the filing

of Plaintiff’s Second Amended Complaint. Defendant’s Motion [Doc. 16] to Dismiss

Plaintiff’s Amended Complaint is DENIED as MOOT.

        SO ORDERED, this 28 day of December, 2020.




                                      LINDA T. WALKER
                                      UNITED STATES MAGISTRATE JUDGE

        If Plaintiff does not file a Second Amended Complaint in its entirety within
        1

twenty-one (21) days of this Order, the undersigned will recommend that the case be
dismissed without prejudice for failure to obey an order of the court. See Fed. R. Civ.
P. 41(b); LR 41.3(A)(2), N.D.Ga.

                                          9
